Order of disposition, Family Court, Bronx County (Harold Lynch, J.), entered on or about November 8, 2000, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of burglary in the second degree, and placed him with the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
During the fact-finding hearing, the court properly exercised its discretion in permitting the presentment agency to change the alleged time of the incident from 11:30 a.m. to 12:45 p.m., while according appellant as much time as needed to prepare *487an alibi defense (see Family Ct Act § 311.5). Appellant’s assertion that he could have obtained alibi testimony corresponding to the corrected time had he received earlier notice thereof is unsupported.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis for disturbing the court’s determinations concerning credibility and identification. The victim made a reliable identification of appellant, whom she recognized as a neighbor. Concur— Buckley, P.J., Mazzarelli, Ellerin, Williams and Gonzalez, JJ.